FILED
                             NOT FOR PUBLICATION                            JUN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARY S. THUILLARD,                               No. 08-36013

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00368-FVS

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mary S. Thuillard appeals pro se from the district court’s summary judgment

in her action alleging malicious prosecution under the Federal Tort Claims Act



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“FTCA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Lassiter v. City of Bremerton, 556 F.3d 1049, 1053 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on the malicious

prosecution claim because Thuillard failed to raise a triable issue as to whether the

prosecution was instituted or continued without probable cause or with malice. See

Conrad v. United States, 447 F.3d 760, 767 (9th Cir. 2006) (“In assessing the

United States’ liability under the FTCA, we are required to apply the law of the

state in which the alleged tort occurred.”); Lassiter, 556 F.3d at 1054 (listing

elements of a malicious prosecution claim under Washington law).

      We do not consider the merits of Thuillard’s motions to compel discovery

because the district court denied the motions without prejudice for failure to

comply with procedural requirements, see Fed. R. Civ. P. 37(a)(1); E.D. Wash. L.

R. 7.1(b), 37.1(b), and Thuillard did not renew the motions.

      Thuillard’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       08-36013